TDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The prior objections to the claims have been withdrawn in view of the amendments to the claims filed 01/16/2020 (hereafter, “the Response”). The prior rejections under 35 U.S.C. §112(b) have similarly been withdrawn in view of the amendments to the claims filed in the Response.
With respect to the rejections under 35 U.S.C. §103, Applicant’s arguments have been found unpersuasive for the reasons given below.
In the Response, Applicant argues that JP’004 (JP2017143004A) teaches away from the claimed limitation, “an average value of a first thickness of a first portion covering the first surface in a direction normal to the first surface is 1.7 or more times larger than a maximum value of a second thickness of a second portion covering the second surface in a direction normal to the second surface.” Specifically, Applicant argues that JP’004 teaches that alleged first thickness of JP’004 would be thinner than the alleged second thickness in view of the disclosure at [0084]. The undersigned disagrees for the following reasons.
The MPEP instructs that patents are relevant as prior art for all they contain. See MPEP 2123. In this regard, “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
any region as long as the entire region can exhibit more flexibility than other parts due to the existence of the groove part 4151” (emphasis added, [0046]). Applicant has construed the reference to only teach the embodiment where the groove 4151 is formed in the first region 415a. However, JP’004 teaches that, “the groove 4151 may also be formed in the second region 415b” (emphasis added, [0064]). 
The undersigned relied upon [0084] of JP’004 in the prior Action. This portion states, “[a]s an example of the soft part other than the groove part 4151, it is possible to adopt a form in which the entire region of the insulating layer desired to be softened (flexible region) is made thinner than the other region” (emphasis added). As noted above, where the region of the insulating layer desired to be softened is the second region 415b, as an alternative to including the groove portions 4151, the second region 415b would be made thinner than “the other region,” i.e., the first region 415a. 
Thus, JP’004 would have reasonably suggested to one skilled in the art a second region 415b (corresponding to the claimed first portion) having a thickness thinner than that of the first region 415a (corresponding to the claimed second portion). Accordingly, the undersigned cannot concur with Applicant’s argument that the reference teaches away from the corresponding claim limitation. That is, Applicant has only considered those embodiments of JP’004 that would be favorable to the patentability of the claims, i.e., where the flexible portion is 415a and thus the portion 415a is thinner than portion 415b, which is the opposite of claimed. The undersigned 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Danno (WO2017138584A1) in view of Tanaka et al (hereafter “Tanaka”, US8986891) and JP’004 (JP2017143004A). In the foregoing, citations are made to US20210194007A1 as an English equivalent of Danno. Citations are made to an EPO-provided translation of JP’004 which accompanies this Action. 
Regarding claims 1 and 2, Danno teaches:

a strip-shaped core (substrate 411, FIGS. 3-5, [0046]); 
an active material layer (composite layer 414; [0046]) disposed on at least one surface of the core in a thickness direction so as to extend in a longitudinal direction of the core (see FIG. 3); and 
a protecting layer (insulating layer 415; [0051]) that is disposed so as to cover the active material layer (FIGS. 4-5; insulating layer 415 is disposed to cover positive composite layer 414) and that has higher electrical resistance than the active material layer (the term “insulating layer” requires higher electrical resistance), 
Regarding the following limitations of claim 1, please refer to annotated FIG. 5 of Danno, below:
“…wherein the active material layer includes a first surface and a second surface, the first surface facing away from the core in the thickness direction and being formed in a region that extends from an edge at one end … away from the edge in a width direction, the second surface being positioned closer than the first surface to another end in the width direction, a distance from the second surface to the core in the thickness direction being substantially constant” (claim 1, instant application)


    PNG
    media_image1.png
    474
    1131
    media_image1.png
    Greyscale

ANNOTATED FIG. 5
to a boundary 300 µm away from the edge in a width direction” (emphasis added) or, (2) “regarding the protecting layer, an average value of a first thickness of a first portion covering the first surface in a direction normal to the first surface is 1.7 or more times larger than a maximum value of a second thickness of a second portion covering the second surface in a direction normal to the second surface.”
However, Tanaka teaches “…the first surface facing away from the core in the thickness direction and being formed in a region that extends from an edge at one end of the active material layer to a boundary 300 µm away from the edge in a width direction.” 
Tanaka teaches a tapered zone 122 (FIG. 1) that is an interface between a high-resistance layer 40 and active material layer 12, which are both disposed on current collector foil 11, which is essentially the same structure as taught by Danno. Tanaka teaches the tapered zone has a most preferred width of 150 to 500 microns (col. 6, lines 10-13). 
	Tanaka is analogous art because Tanaka belongs to the same field of wound battery design (col. 11, line 7-11).
Danno is not limited to any specific examples of the length of the active material layer from the edge in a width direction. The length of the active material layer in the width direction can preferably be as much as 500 microns in a tapered zone was well known in the art before the effective filing date of the claimed invention as evidenced by Tanaka above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected any suitable length of the active material in the width direction in a tapered zone in the device of Danno. Said combination would amount to nothing more than See MPEP 2144.07.
Furthermore, JP’004 teaches “… regarding the protecting layer, an average value of a first thickness of a first portion covering the first surface in a direction normal to the first surface is 1.7 or more times larger than a maximum value of a second thickness of a second portion covering the second surface in a direction normal to the second surface” as shown below.
	JP’004 teaches that the insulating layer is provided continuously with respect to the entire material mixture layer, and a flexible portion may be provided at least in a part of a region corresponding to the flat portion of the electrode body in the insulating layer ([0011]). JP’004 teaches that the entire region of the insulating layer is desired to be flexible, and that the insulating layer is made thinner in another region ([0084]). JP’004 visually teaches such a variable thickness insulating layer 415 in FIG. 9. In this regard, FIG. 9 clearly shows that second region 415b of insulating layer 415 (e.g., to the right of groove portion 4151) is significantly thinner than first region 415a of insulating layer 415a. In this aspect, second region 415b corresponds to the second portion of a second thickness of the instant claim, and first region 415a corresponds to the first portion of a first thickness of the instant claim. Moreover, JP’004 teaches that, “the predetermined region may be any region as long as the entire region can exhibit more flexibility than other parts due to the existence of the groove part 4151” (emphasis added, [0046]). JP’004 specifically teaches that, “the groove 4151 may also be formed in the second region 415b” (emphasis added, [0064]). Where the region to exhibit more flexibility is selected as the second region 415b of JP’004, the 
	As the integrity and the flexibility of the insulating layer are variables that can be modified as set forth above by JP’004, by varying said thickness of the insulation layer in the first and second regions, the integrity and flexibility of the insulating layer would be expected to change as the thickness of the insulation layer is adjusted. The relationship between the thicknesses of the insulation layer in the two regions would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed relationship between the average value of a first thickness in a first portion and the maximum value of a second thickness in a second portion cannot be considered critical (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980).  See MPEP 716.02(b). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the relationship between the average value of a first thickness in a first portion and the maximum value of a second thickness in a second portion (e.g., to be at least 1.7 as in claim 1, or at least 3.3 as in claim 2) in the electrode of modified Danno to obtain the desired balance between the integrity and the flexibility of the insulating layer), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). See MPEP 2144.05 §II.A.
Regarding claim 3, Danno in view of Tanaka and JP’004 teaches the electrode of claim 1. Danno also teaches, wherein the core is a negative electrode core ([0075]), and the active material layer is a negative electrode active material layer (negative electrode composite layer 424, 
Regarding claim 4, Danno in view of Tanaka and JP’004 teaches the electrode of claim 1. Danno also teaches wherein the first surface forms a part of an inclined surface that “becomes closer to the core” in the thickness direction toward an end thereof in the width direction, and in a cross section including the width direction and the thickness direction. See annotated FIG. 5 above.
Danno does not expressly teach a maximum angle between a tangent to the first surface and the surface of the core is 60 degrees or less. However, Tanaka teaches such a limitation. Tanaka tested several samples of varying taper angles (see conclusion of test results at col. 19, lines 46-54). Tanaka concluded that at 60 degrees, partial delamination occurred, whereas no delamination was observed when the taper angle was smaller than 45 degrees. Thus, the skilled person would have been motivated to modify Danno with Tanaka by using a taper angle of 60 degrees or less to avoid delamination of the insulating layer (col. 19, lines 46-54; see also col. 6, lines 4-7).
Regarding claim 5, Danno in view of Tanaka and JP’004 teaches the electrode of claim 1. Danno teaches, “…the inclined portion having an outer surface that faces away from the core in the thickness direction and that becomes closer to the core toward an end thereof in the width direction.” See annotated FIG. 5 above. 
Danno does not explicitly discuss, (1) “a dimension of an inclined portion of the active material layer in the width direction is defined as A,” or (2) “a maximum total thickness of the protecting layer and the active material layer formed on the surface of the core is defined as B.” Accordingly, Danno does not teach where (B/A) is from 1/30 to 3.

The dimension B as instantly claimed corresponds to the addition of (1) the thickness of Danno’s composite layer 414 and (2) the thickness of insulating layer 415. Danno does not expressly teach these dimensions. JP’004 teaches a thickness of the insulating layer is preferably from 10 to 60 microns (JP’004, [0072]). Furthermore, Tanaka teaches that the thickness of active material layer 12 is 25-80 microns (col. 10, lines 58-61). Thus, Danno as modified by JP’004 and Tanaka teaches dimension B as instantly claimed (i.e., taking the sum of minimums and maximums of JP’004’s insulating layer (10-60 microns) and Tanaka’s active material layer (25-80 microns)) is from 35 microns to 140 microns.
Taking the ratio of dimension A as taught by Tanaka and the dimension B as taught by modified Danno, the resulting range is from 0.035 to 4.5:
Lower limit: (35 µm / 500 µm) = 0.07
Upper limit: (140 µm / 150 µm) = 0.93.
The instantly claimed range is from 0.033 to 3.0 which overlaps with the range of 0.07 to 0.93 as taught by the combination of the prior art. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05I. 
Regarding claim 6, Danno teaches a nonaqueous electrolyte secondary battery (energy storage device 10; FIG. 1; [0034]). Danno in view of Tanaka and JP’004 teaches the electrode of claim 1 as described above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 




/JASON BARTON/Examiner, Art Unit 4111

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721